*201SUMMARY ORDER
Plaintiff-Appellant Mandel Fogel, pro se, appeals from the judgment of the United States District Court of the Eastern District for New York (Spatt, J.), granting Defendants’ motion to dismiss his 42 U.S.C. § 1983 complaint. The parties’ familiarity with the facts is assumed.
Plaintiff-Appellant’s § 1983 complaint was properly dismissed for the reasons set forth in the district court’s thorough and well-reasoned opinion. Although Plaintiff-Appellant is entitled to a liberal reading of his pleadings, Green v. United States, 260 F.3d 78, 83 (2d Cir.2001), his instant claim could have been raised in his 2001 complaint, which challenged the same facts or occurrences, named the same defendants and prayed for the same relief. See Cieszkowska v. Gray Line New York, 295 F.3d 204, 205 (2d Cir.2002) (per curiam) (res judicata applicable where pro se plaintiff could have asserted discrimination in first complaint); cf. Flaherty v. Lang, 199 F.3d 607, 616 (2d Cir.1999) (res judicata is inapplicable where pro se plaintiff was not given fair opportunity to litigate that claim by the district court and was led astray in terms of how to seek relief). However much we empathize with Mr. Fogel’s efforts to secure recognition for his service during World War II, we are without authority to grant the relief he seeks.
For the foregoing reasons, the judgment of the district court is AFFIRMED.